appeal because the express requirements under NRCP 54(b) can be
                  inferred from the tenor of the appealed order.
                              Having considered the response and reply, we remain
                  unconvinced that jurisdiction over this appeal is proper, as the defect
                  identified by this court's previous order has not been cured, and as it
                  would be improper to infer compliance with NRCP 54(b). See NRCP 54(b);
                  Hem v. Erhardt, 113 Nev. 1330, 1334 n.4, 948 P.2d 1195, 1197 11.4 (1997);
                  Aldabe v. Evans, 83 Nev. 135, 425 P.2d 598 (1967); see also Local P-171,
                  Etc. u. Thompson Farms Co., 642 F.2d 1065, 1071-72 (7th Cir. 1981)
                  (explaining the important purposes served by requiring both an express
                  determination of no just reason for delay and express entry of judgment).
                  Accordingly, we conclude that we lack jurisdiction and thus
                              ORDER this appeal DISMISSED. 1


                                                       AA;
                                          Hardesty


                                                              Cita                      , J.
                  Douglas                                Cherry
                  cc: Hon. Jerome T. Tao, District Judge

                        'The appealed order also granted appellant leave to amend its
                  complaint. As a result, it further appears that, even if thefl district court
                  had made express NRCP 54(b) determinations, certification of the order as
                  final would be improper. See WMX Techs., Inc. v. Miller, 104 F.3d 1133,
                  1136 (9th Cir. 1997) ("[A] plaintiff, who has been given leave to amend,
                  may not file a notice of appeal simply because he does not choose to file an
                  amended complaint. A further district court determination must be
                  obtained "); cf. Transcontinental Oil Co. of Nev. v. Free, 80 Nev. 207, 209,
                  391 P.2d 317, 318 (1964) (recognizing that the district court does not lose
                  jurisdiction over a case after entering an order of dismissal with leave to
                  amend).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    en
                Law Offices of Michael F. Bohn, Ltd.
                Brooks Robley LLP
                Wright, Finlay & Zak, LLP/Las Vegas
                Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA
                                             3
0) 1907A    e